Citation Nr: 1417255	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), general anxiety disorder and adjustment disorder.

REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  May 2010 and July 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a May 2012 Board videoconference hearing at the RO.  A transcript is of record.    

In May 2010, the RO denied reopening the Veteran's service connection claim for a right knee disability.  The Veteran initiated appeal and the RO issued a statement of the case on July 11, 2011.  However, the Veteran did not timely perfect appeal as his substantive appeal was date stamped as received on September 30, 2011.  The RO recognized the defect (as reflected in its January 2012 letter) and treated the substantive appeal as a claim to reopen.  By rating decision in March 2012, the RO denied the claim.  Nevertheless, by taking testimony at a May 2012 Board videoconference hearing, the matter has been treated as if the substantive appeal had been filed in a timely manner.  Consequently, any objection to the timeliness of the filling have in effect been waived and the Board will thus proceed with appellate review.  See Percy v. Shinseki. 23 Vet. App. 37 (2009).

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the Veteran is claiming service connection specifically for PTSD, treatment records show general anxiety disorder and adjustment disorder.  The issue is reflected accordingly on the first page of this decision.  

The issues of entitlement to service connection for nose disability and whether new and material evidence has been received to reopen a claim of service connection for left elbow disability have been raised by the record (specifically, at the May 2012 Board videoconference hearing), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied by a May 1970 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of substantiating the claim for service connection for a right knee disability has been received since the May 1970 rating decision.

3.  A right knee disability was not manifested for many years after service, nor is a right knee disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  The May 1970 rating decision which denied entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence has been received since the May 1970 denial of service connection for a right knee disability, and the claim of service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the issue of reopening the Veteran's claim of service connection for a right knee disability, no further discussion of VCAA is necessary.

As for the service connection claim for a right knee disability (based on a merits analysis), the RO provided the appellant pre-adjudication notice by a letter dated in February 2010.  The RO provided the appellant with additional notice in January 2012, subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the January 2012 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a March 2012 rating decision, following the provision of notice in January 2012.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private records; reviewed the Veteran's electronic files (VBMS and Virtual VA); assisted the Veteran in obtaining evidence; afforded the Veteran a VA examination; and afforded the Veteran the opportunity to give testimony before the Board at a May 2012 videoconference hearing.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The request to reopen the Veteran's claim for a right knee disability involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence

As an initial mater, the Board notes that the RO denied reopening the claim by rating decision in May 2010.  However, when it was readjudicated as reflected in the July 2011 statement of the case, the RO reopened the claim.  Although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the May 1970 rating decision consisted of the Veteran's service treatment records (that showed treatment in October 1967 for right knee traumatic bursitis), and VA treatment records (that were devoid of any complaints, symptoms or treatment for that knee).  The RO denied the claim since a right knee disability was not found on examination.

Pertinent evidence received since the May 1970 rating decision includes a November 2009 document from a private physician (Dr. D. R. G.) who diagnosed chronic right knee pain; and a June 2011 VA examination report showing mechanical right knee strain/right knee subpatellar bursitis/tendonitis.  These new items of evidence relate to an unestablished fact necessary to substantiate the Veteran's claim as they show post-service diagnoses.  Additionally, the new evidence is neither cumulative nor redundant of the evidence considered at the time of the May 1970 rating decision.  As new and material evidence has been received, the claim of service connection for a right knee disability is reopened.

Service Connection

Based on the evidence of record, service connection for a right knee disability is not warranted. 

Service treatment records show various treatment in October 1967 for the right knee.  Significantly, one record notes traumatic bursitis of the right knee that was "probably 2° to fall from ladder 3 weeks ago."  An April 1970 separation examination shows that medical personnel did not indicate whether or not the Veteran's lower extremities (or any other disorders) were clinically evaluated as normal or abnormal.  When asked to provide a list of summary or defects, that section of the examination report was left blank.  In his contemporaneous medical history, the Veteran noted that his present health was good and that he "sometimes experiences pain in the right knee."  The Veteran marked the appropriate boxes to indicate a past/current history of swollen or painful joint and history of broken bones, but did explicitly deny "trick" or locked knee.  Nevertheless, when specifically asked if he had consulted/been treated by clinics, physicians, healers or other practitioner within the past 5 years, he affirmed and elaborated: "US Army-broken elbow-painful knee".  The Board notes, however, that the pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Post service treatment records show no evidence of a right knee disability until many years after service.  The Veteran reported the onset of right knee pain to 18 months prior to his November 2009 appointment with Dr. D. R. G.  Accordingly, this would date the onset to May 2008, which is 38 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Such history provided by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensations purposes.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In support of his claim, the Veteran submitted a November 2009 positive opinion from a Dr. D. R. G., who interviewed and examined the Veteran, and reviewed  service treatment records provided by the Veteran.  He stated: "Based on this information, it is my opinion that this current condition is more likely than not a reflection of the 1967 injury.  Fortunately, he has not gone onto develop any significant DJD.  No further diagnostic testing is indicated.  Follow up prn."  The Board notes that Dr. D. R. G. provided no additional comment.  

However, by VA examination in June 2011, the VA examiner opined otherwise. After interview and examination of the Veteran, and after review of the Veteran's claims file, the examiner found that in-service traumatic bursitis was "likely resolved with long periods of no right knee symptoms.  Mechanical right knee strain/right knee subpatellaar [sic] bursitis/tendonitis with onset about 5 years ago likely due to pes planus.  (Per Dr. Gaccione letter above onset of symptoms 18 months ago per)."  Given the lack of symptoms at the time of separation examination, the presence of pes planus and the amount of time that had elapsed prior to recurrence of right knee pain, the examiner opined that "it is unlikely that the vet's currently [sic] symptoms are related to prior service.  It is more likely not that the vet's longstanding pes planus, only treated for the past 4-5 years is the etiology of his current right knee complaints."

Neither the Veteran nor his representative has asserted service connection on a secondary basis.  While the examiner found that the Veteran's disability is due to pes planus, service connection on a secondary basis is not warranted as pes planus is not service connected.  See 38 C.F.R. § 3.310.    

Overall, the Board affords considerably more weight to the VA examiner's opinion that was supported by rationale than to the Dr. D. R. G.'s opinion that was merely a conclusory statement.  Moreover, it does not appear that Dr. D. R. G. was familiar with the Veteran's entire medical history as his letter shows review of only service treatment records provided by the Veteran.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, review of the claims file was important as it provided a complete in-service and post-service medical history that led the VA examiner to opine that the current disability is due to a non-service connected disorder.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  It appears that Dr. D. R. G.'s opinion was limited to available service treatment records and examination of the Veteran that day.  For the reasons set forth above, the Board finds that the opinion rendered in the June 2011 VA examination report is clearly more probative than the bare statement contained in Dr. D. R. G.'s medical opinion.  

The Board acknowledges the Veteran's assertion that his current disability is related to the fall in service.  The Veteran is competent to testify as to his symptomatology, but he is not competent provide an opinion on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d. 1372.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's service connection claim for a right knee disability.


ORDER

New and material evidence has been received to reopen a claim of service connection for a right knee disability.  The appeal is granted to this extent.

Entitlement to service connection for a right knee disability is denied.


REMAND

As for the remaining claim, the Board notes that there are outstanding treatment records.  On notice of disagreement received in September 2010 and at the May 2012 Board videoconference hearing, it was noted that the Veteran had sought treatment at the Vet Center.  The only document from this facility associated with his claims file and electronic records is a letter dated in April 2008 indicating that the Veteran had past medical appointments.  All Vet Center records should be obtained before the Board can proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure copies of records from the Vet Center.  If records are unavailable, the reason for their unavailability must be noted in the record (along with a notation of the scope of the search for the records), and the Veteran should be so notified.  

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to service connection for acquired psychiatric disability, to include PTSD, general anxiety disorder and adjustment disorder.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


